On 23 September, 1930, the plaintiff and the defendant Poole executed and delivered to the United Bank and Trust Company their promissory note in the sum of $3,000, payable 22 November, 1930; and to secure payment thereof the plaintiff delivered to the payee thirty shares of stock in the Enterprise Mill of Pittsboro. After maturity of the note the plaintiff brought suit to enjoin a sale of the stock and to have the note declared void as to him by reason of his alleged mental incapacity. Judge Sinclair denied the plaintiff's motion to continue the restraining order to the hearing and retained the cause for trial by jury upon the issues. He evidently found the facts against the plaintiff. Besides, there is no evidence that the bank is insolvent or that it had knowledge of the plaintiff's alleged disability. West v. R. R., 151 N.C. 231; Yount v.Setzer, 155 N.C. 213; Davenport v. Board of Education, 183 N.C. 574. Judgment
Affirmed.